Case 8:20-cv-01979-DOC-ADS Document 8-4 Filed 10/20/20 Page 1 of 3 Page ID #:106




              EXHIBIT B




                                                                            9
Case 8:20-cv-01979-DOC-ADS Document 8-4 Filed 10/20/20 Page 2 of 3 Page ID #:107




                                                                                   EXHIBIT B


                                                                                       10
Case 8:20-cv-01979-DOC-ADS Document 8-4 Filed 10/20/20 Page 3 of 3 Page ID #:108




                                                                                   11
